NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                CONRADO A. PADUA,
                    Petitioner

                           v.

     OFFICE OF PERSONNEL MANAGEMENT,
                   Respondent
             ______________________

                      2016-1080
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. SF-0831-15-0399-I-1.
                ______________________

                Decided: April 12, 2016
                ______________________

    CONRADO A. PADUA, San Antonio, Zambales, Philip-
pines, pro se.

    JANA MOSES, Commercial Litigation Branch, Civil Di-
vision, United States Department of Justice, Washington,
DC, for respondent. Also represented by BENJAMIN C.
MIZER, ROBERT E. KIRSCHMAN, JR., DEBORAH A. BYNUM;
PAUL ST. HILLAIRE, Office of the General Counsel, Office
of Personnel Management, Washington, DC.
                 ______________________
2                                              PADUA   v. OPM




Before PROST, Chief Judge, NEWMAN and LOURIE, Circuit
                       Judges.
PER CURIAM.
    Conrado Padua appeals the final decision of the Merit
System Protections Board (“Board”), affirming the dismis-
sal of his claim under the doctrine of res judicata. For the
reasons discussed below, we affirm.
                       BACKGROUND
    From May 27, 1968, through October 12, 1977, Mr.
Padua occupied a series of excepted service, not to exceed,
appointments at the United States Naval Communica-
tions Station in San Miguel, Zambales, Philippines. On
June 6, 1978, Mr. Padua received an excepted service, not
to exceed, appointment from the United States Navy at
Subic Bay, Philippines as an electronics technician. Five
months later, this position was converted to an indefinite
appointment in the excepted service. Mr. Padua re-
mained in this position until January 17, 1984. None of
Mr. Padua’s appointments included a retirement plan.
    On May 21, 2008, Mr. Padua submitted a request to
the Office of Personnel Management to make a deposit
into the Civil Service Retirement System. Mr. Padua also
submitted an undated application for a retirement annui-
ty. In his submissions, Mr. Padua explained that he was
entitled to retirement benefits based on his Federal
service from 1968 through 1979.
    Finding that Mr. Padua was not in a position covered
under the Civil Service Retirement System, the Office of
Personnel Management denied his request. Mr. Padua
appealed this determination to the Board. In an initial
decision, the Board affirmed the denial and found that
Mr. Padua never occupied a position that was covered
under the Civil Service Retirement System. Consequent-
ly, Mr. Padua was not entitled to make a deposit, or to
PADUA   v. OPM                                          3



receive a retirement annuity. In addition, the Board
noted that 5 C.F.R. § 831.303(a), which provides for a
reduced annuity in cases where an employee opts not to
complete a deposit, did not provide an alternate way for
Mr. Padua to become entitled to an annuity. The initial
decision became final on April 17, 2013.
    On October 1, 2013, Mr. Padua submitted a new ap-
plication for a retirement annuity based on his appoint-
ment at the United States Naval Communications Station
between 1968 and 1977. In response, the Office of Per-
sonnel Management issued an Initial Decision in which it
found that Mr. Padua had not occupied a position covered
under the Civil Service Retirement Act and denied Mr.
Padua’s request. Mr. Padua requested reconsideration of
the decision. On February 9, 2015, after review, the
Office of Personnel Management affirmed its previous
decision. Mr. Padua appealed the final decision to the
Board.
    On appeal, the Board issued an Order to Show Cause
in which it instructed Mr. Padua to explain how his
October 1, 2013, application to the Office of Personnel
Management presented issues different from the issues in
his earlier May 21, 2008, application, and why his appeal
should not be barred under the doctrine of res judicata.
Mr. Padua responded that the issue in his first submis-
sion was whether he was eligible to make a deposit into
the Civil Service Retirement System in order to receive an
annuity. Citing 5 C.F.R. § 831.303(a), Mr. Padua ex-
plained that the issue in his subsequent submission was
whether he was eligible for a reduced annuity absent any
deposit.
    After considering Mr. Padua’s response, the Board de-
termined that his appeal was barred under the doctrine of
res judicata because the issues on appeal were issues that
had been, or could have been, considered in his previous
4                                              PADUA   v. OPM



submissions to the Office of Personnel Management.
Consequently, the Board dismissed the appeal.
    Mr. Padua petitioned for review of the Board’s deci-
sion. After review, the Board affirmed the dismissal.
This appeal followed.
                       DISCUSSION
     Our review of the Board’s decision is limited by stat-
ute. We must affirm the Board’s decision unless it is “(1)
arbitrary, capricious, an abuse of discretion, or otherwise
not in accordance with law; (2) obtained without proce-
dures required by law, rule, or regulation having been
followed; or (3) unsupported by substantial evidence.” 5
U.S.C. § 7703(c).
    Under the doctrine of res judicata, “[a] final judgment
on the merits of an action precludes the parties or their
privies from relitigating issues that were or could have
been raised in that action.” Federated Dep’t Stores, Inc. v.
Moitie, 452 U.S. 394, 398 (1981). A party asserting res
judicata must demonstrate “(1) the prior decision was
rendered by a forum with competent jurisdiction; (2) the
prior decision was a final decision on the merits; and (3)
the same cause of action and the same parties or their
privies were involved in both cases.” Carson v. Dep’t of
Energy, 398 F.3d 1369 (Fed. Cir. 2005). Two causes of
action are considered the same when they are based on
the same underlying facts. See Cunningham v. United
States, 748 F.3d 1172, 1179 (Fed. Cir. 2014) (citing
Ammex, Inc. v. United States, 334 F.3d 1052, 1055 (Fed.
Cir. 2005)).
    Here, there is no dispute that the Board had jurisdic-
tion over Mr. Padua’s original appeal and that the Board
decided that appeal on the merits. There is also no dis-
pute that Mr. Padua’s original appeal to the Board and
this case involve the same parties, namely Mr. Padua and
the Office of Personnel Management. Therefore, Mr.
PADUA   v. OPM                                           5



Padua’s appeal will be barred under the doctrine of res
judicata if the current appeal and the original appeal are
based on the same underlying facts.
    Mr. Padua makes two arguments as to why the cur-
rent appeal is different from the original appeal. Mr.
Padua asserts that he is now seeking benefits for the
period of service between 1968 and 1977, as opposed to
his entire period of service. Mr. Padua also argues that
the Board never considered Mr. Padua’s eligibility under
5 C.F.R. § 831.303(a) in the first appeal.
    First, Mr. Padua’s initial submissions to the Office of
Personnel Management covered the entire period of his
service between 1968 and 1979. In Mr. Padua’s original
appeal, the Board determined that he was not eligible for
a retirement annuity because none of the positions he
occupied during that time were covered under the Civil
Service Retirement System. In making this determina-
tion, the Board necessarily examined Mr. Padua’s service
between 1968 and 1977. Thus, the issues before the
Board in Mr. Padua’s original appeal and the issues in
this case are based on the same underlying facts.
    Second, contrary to Mr. Padua’s assertion, in its prior
decision, the Board explicitly discussed his eligibility
under 5 C.F.R. § 831.303(a). Consequently, the Board
addressed the same issue now presented in this appeal.
    Because the same underlying facts and the same is-
sues were before the Board in Mr. Padua’s first appeal,
Mr. Padua’s current appeal is based on the same cause of
action as the first appeal. Therefore, the Board did not
abuse its discretion or otherwise err in its determination
that Mr. Padua’s appeal was barred under the doctrine of
res judicata.
                       CONCLUSION
    For the foregoing reasons, we affirm the Board’s deci-
sion and deny Mr. Padua’s request for remedies.
6                                            PADUA   v. OPM



                      AFFIRMED
                          COSTS
    Each party shall bear their own costs.